         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 1 of 42



                                  Measured    Processing   1 Extra    2 Extra    3 Extra
                                  Volume:     Score:       Day:       Days:      Days:
                                  Inbound     Inbound      Inbound    Inbound    Inbound
Date       District               Ballots     Ballots      Ballots    Ballots    Ballots

 11/4/2020 ALABAMA                        3       66.67%     66.67%    100.00%    100.00%
 11/4/2020 ALASKA                       631       89.86%     90.33%     90.49%     90.49%
 11/4/2020 ALBANY                       806       93.80%     96.28%     98.76%     98.76%

 11/4/2020 APPALACHIAN                  164       82.32%     84.76%     94.51%     95.73%
 11/4/2020 ARIZONA                      243       91.36%     93.42%     94.65%     94.65%

 11/4/2020 ARKANSAS                      27       81.48%     92.59%     96.30%     96.30%
 11/4/2020 ATLANTA                      106       78.30%     78.30%     83.96%     84.91%

 11/4/2020 BALTIMORE                   1968       92.38%     94.05%     97.87%     99.44%

 11/4/2020 BAY-VALLEY                 16650       99.35%     99.44%     99.81%     99.83%
 11/4/2020 CAPITAL                     1025       96.88%     97.17%     98.63%     99.51%

 11/4/2020 CARIBBEAN                    122       97.54%     98.36%     99.18%     99.18%

 11/4/2020 CENTRAL ILLINOIS             678       95.28%     96.31%     97.64%     97.94%


 11/4/2020 CENTRAL PENNSYLVANIA        1837       65.00%     71.64%     90.47%     95.32%

 11/4/2020 CENTRAL PLAINS               238       95.38%     97.06%     98.32%     98.32%
 11/4/2020 CHICAGO                     7515       51.35%     52.64%     53.25%     53.33%


 11/4/2020 COLORADO/WYOMING             539       27.09%     43.78%     75.51%     84.42%


 11/4/2020 CONNECTICUT VALLEY           470       89.15%     91.28%     98.09%     98.72%

 11/4/2020 DAKOTAS                       47       87.23%     93.62%     97.87%     97.87%
 11/4/2020 DALLAS                        35       80.00%     85.71%     91.43%     91.43%
 11/4/2020 DETROIT                      177       80.23%     85.31%     93.79%     94.35%

 11/4/2020 FT WORTH                      77       84.42%     87.01%     96.10%     97.40%

 11/4/2020 GATEWAY                      122       82.79%     86.07%     93.44%     95.08%

 11/4/2020 GREATER BOSTON              1182       94.16%     96.36%     98.05%     98.73%
          Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 2 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date       District             Ballots        Ballots      Ballots    Ballots    Ballots

 11/4/2020 GREATER INDIANA             14          92.86%     92.86%     92.86%     92.86%


 11/4/2020 GREATER MICHIGAN            80          86.25%     91.25%     92.50%     93.75%




 11/4/2020 GREATER S CAROLINA          77          83.12%     89.61%     90.91%     92.21%

 11/4/2020 GREENSBORO                1962          88.63%     89.60%     95.97%     96.94%


 11/4/2020 GULF ATLANTIC              187          85.03%     92.51%     96.26%     97.33%

 11/4/2020 HAWKEYE                    252          91.67%     92.86%     96.83%     96.83%

 11/4/2020 HONOLULU                    90          93.33%     95.56%     97.78%     97.78%

 11/4/2020 HOUSTON                    126          88.10%     89.68%     90.48%     92.06%

 11/4/2020 KENTUCKIANA                 14          57.14%     64.29%     64.29%     64.29%

 11/4/2020 LAKELAND                   276          96.01%     97.10%     98.91%     99.28%

 11/4/2020 LONG ISLAND               2470          97.09%     97.94%     98.79%     98.83%

 11/4/2020 LOS ANGELES              14619          99.07%     99.34%     99.48%     99.49%

 11/4/2020 LOUISIANA                       1      100.00%    100.00%    100.00%    100.00%

 11/4/2020 MID-AMERICA                150          91.33%     92.00%     96.67%     96.67%


 11/4/2020 MID-CAROLINAS              893          89.81%     91.15%     95.74%     95.97%

 11/4/2020 MISSISSIPPI                 91          94.51%     94.51%     95.60%     95.60%

 11/4/2020 NEVADA SIERRA             4468          99.37%     99.57%     99.78%     99.80%

 11/4/2020 NEW YORK                  2106          97.72%     98.20%     99.15%     99.19%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 3 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots


           NORTHERN NEW
 11/4/2020 ENGLAND                           6       66.67%     66.67%     66.67%     66.67%


 11/4/2020 NORTHERN NEW JERSEY         2128          96.62%     97.65%     98.83%     98.87%

 11/4/2020 NORTHERN OHIO               1356          94.32%     94.40%     98.08%     98.23%


 11/4/2020 NORTHERN VIRGINIA           1972          92.49%     93.61%     96.10%     96.91%

 11/4/2020 NORTHLAND                     67          95.52%     98.51%     98.51%     98.51%

 11/4/2020 OHIO VALLEY                  828          90.34%     91.79%     98.67%     99.28%

 11/4/2020 OKLAHOMA                          4       75.00%     75.00%     75.00%     75.00%




 11/4/2020 PHILADELPHIA METROPO         960          76.04%     81.04%     92.92%     95.10%

 11/4/2020 PORTLAND                    1270          97.72%     98.90%     99.37%     99.69%

 11/4/2020 RICHMOND                    1195          95.48%     96.23%     97.82%     98.24%

 11/4/2020 RIO GRANDE                    48          87.50%     89.58%     93.75%     93.75%

 11/4/2020 SACRAMENTO                 11982          97.96%     98.06%     98.16%     98.16%


 11/4/2020 SALT LAKE CITY              1321          98.71%     99.09%     99.55%     99.55%

 11/4/2020 SAN DIEGO                  26592          99.81%     99.89%     99.93%     99.93%


 11/4/2020 SAN FRANCISCO               4935          98.66%     98.97%     99.07%     99.09%

 11/4/2020 SANTA ANA                   7611          99.13%     99.17%     99.22%     99.24%
 11/4/2020 SEATTLE                    14070          99.45%     99.65%     99.79%     99.81%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 4 of 42



                                  Measured    Processing   1 Extra    2 Extra    3 Extra
                                  Volume:     Score:       Day:       Days:      Days:
                                  Inbound     Inbound      Inbound    Inbound    Inbound
Date       District               Ballots     Ballots      Ballots    Ballots    Ballots

 11/4/2020 SIERRA COASTAL              1423       86.09%     87.07%     87.14%     87.14%

 11/4/2020 SOUTH FLORIDA                 66       84.85%     87.88%     92.42%     92.42%

 11/4/2020 SOUTH JERSEY                 970       92.58%     94.02%     95.36%     95.57%

 11/4/2020 SUNCOAST                     264       88.64%     90.53%     93.94%     95.45%

 11/4/2020 TENNESSEE                    121       80.17%     90.08%     95.04%     96.69%
 11/4/2020 TRIBORO                     2916       94.31%     94.68%     95.44%     95.47%

 11/4/2020 WESTCHESTER                 1096       88.96%     91.51%     98.54%     98.72%


 11/4/2020 WESTERN NEW YORK             486       95.68%     96.30%     97.53%     97.74%


           WESTERN
 11/4/2020 PENNSYLVANIA                 706       85.84%     88.95%     98.02%     98.44%

 11/5/2020 ALABAMA                        2       50.00%     50.00%     50.00%     50.00%
 11/5/2020 ALASKA                       167       83.23%     85.63%     88.02%     89.82%
 11/5/2020 ALBANY                       391       92.84%     95.91%     96.68%     99.74%

 11/5/2020 APPALACHIAN                  127       61.42%     75.59%     84.25%     93.70%
 11/5/2020 ARIZONA                      408       93.87%     93.87%     94.61%     96.32%

 11/5/2020 ARKANSAS                      13       92.31%     92.31%    100.00%    100.00%
 11/5/2020 ATLANTA                       99       92.93%     92.93%     93.94%     94.95%

 11/5/2020 BALTIMORE                    510       66.27%     78.82%     82.75%     94.90%

 11/5/2020 BAY-VALLEY                  2452       97.76%     97.88%     98.78%     98.98%
 11/5/2020 CAPITAL                      335       84.78%     88.36%     94.63%     97.91%

 11/5/2020 CARIBBEAN                     19      100.00%    100.00%    100.00%    100.00%

 11/5/2020 CENTRAL ILLINOIS             204       83.82%     88.24%     90.20%     91.18%


 11/5/2020 CENTRAL PENNSYLVANIA         617       42.95%     61.59%     65.80%     85.58%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 5 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date      District              Ballots        Ballots      Ballots    Ballots    Ballots

 11/5/2020 CENTRAL PLAINS              71          76.06%     85.92%     85.92%     87.32%
 11/5/2020 CHICAGO                   3612          71.18%     71.68%     72.29%     72.92%


 11/5/2020 COLORADO/WYOMING           227          50.66%     53.30%     58.15%     64.32%


 11/5/2020 CONNECTICUT VALLEY         318          90.25%     93.40%     94.65%     95.28%

 11/5/2020 DAKOTAS                     46          78.26%     80.43%     93.48%     93.48%
 11/5/2020 DALLAS                      17          88.24%     88.24%     88.24%     88.24%
 11/5/2020 DETROIT                    124          86.29%     87.90%     90.32%     94.35%

 11/5/2020 FT WORTH                        9       77.78%     77.78%     77.78%     77.78%

 11/5/2020 GATEWAY                     48          77.08%     81.25%     81.25%     87.50%

 11/5/2020 GREATER BOSTON             616          90.75%     91.72%     94.97%     97.24%

 11/5/2020 GREATER INDIANA             12          83.33%     83.33%     83.33%     83.33%


 11/5/2020 GREATER MICHIGAN            64          85.94%     87.50%     93.75%     98.44%




 11/5/2020 GREATER S CAROLINA          46          71.74%     71.74%     78.26%     80.43%

 11/5/2020 GREENSBORO                 475          56.21%     59.58%     62.11%     83.37%


 11/5/2020 GULF ATLANTIC              139          71.22%     72.66%     81.29%     92.09%

 11/5/2020 HAWKEYE                    166          74.70%     83.73%     87.95%     92.17%

 11/5/2020 HONOLULU                   282          85.82%     89.01%     95.39%     98.94%

 11/5/2020 HOUSTON                     49          73.47%     73.47%     79.59%     85.71%

 11/5/2020 KENTUCKIANA                  9          11.11%     11.11%     33.33%     44.44%
          Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 6 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

 11/5/2020 LAKELAND                      77          89.61%     96.10%     96.10%     96.10%

 11/5/2020 LONG ISLAND                  635          92.13%     97.17%     97.95%     98.27%

 11/5/2020 LOS ANGELES                 2781          98.42%     98.53%     98.78%     99.10%

 11/5/2020 LOUISIANA                         1        0.00%      0.00%      0.00%      0.00%

 11/5/2020 MID-AMERICA                   85          75.29%     82.35%     84.71%     88.24%


 11/5/2020 MID-CAROLINAS                299          80.27%     83.28%     89.30%     92.64%

 11/5/2020 MISSISSIPPI                   27          85.19%     85.19%     88.89%     96.30%

 11/5/2020 NEVADA SIERRA                593          97.81%     97.98%     98.48%     99.83%

 11/5/2020 NEW YORK                     455          96.70%     96.92%     97.80%     98.02%


           NORTHERN NEW
 11/5/2020 ENGLAND                           3       66.67%     66.67%     66.67%     66.67%


 11/5/2020 NORTHERN NEW JERSEY         1296          97.30%     98.69%     98.84%     99.15%

 11/5/2020 NORTHERN OHIO                355          83.66%     92.68%     94.37%     97.18%


 11/5/2020 NORTHERN VIRGINIA            418          86.84%     90.91%     93.06%     94.02%

 11/5/2020 NORTHLAND                     55          76.36%     87.27%     89.09%     94.55%

 11/5/2020 OHIO VALLEY                  488          91.80%     92.21%     94.88%     98.16%

 11/5/2020 OKLAHOMA                          4       75.00%     75.00%     75.00%     75.00%




 11/5/2020 PHILADELPHIA METROPO         442          50.90%     64.93%     69.23%     92.99%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 7 of 42



                              Measured    Processing   1 Extra    2 Extra    3 Extra
                              Volume:     Score:       Day:       Days:      Days:
                              Inbound     Inbound      Inbound    Inbound    Inbound
Date       District           Ballots     Ballots      Ballots    Ballots    Ballots

 11/5/2020 PORTLAND                 669       95.07%     95.52%     97.16%     98.80%

 11/5/2020 RICHMOND                 543       83.79%     89.87%     92.45%     95.21%

 11/5/2020 RIO GRANDE                17       76.47%     76.47%     88.24%    100.00%

 11/5/2020 SACRAMENTO              2454       97.60%     97.88%     98.49%     98.66%


 11/5/2020 SALT LAKE CITY           896       97.10%     97.10%     98.10%     98.88%

 11/5/2020 SAN DIEGO               3307       98.67%     98.73%     99.24%     99.55%


 11/5/2020 SAN FRANCISCO           1090       98.17%     98.53%     98.90%     99.08%

 11/5/2020 SANTA ANA               1454       83.56%     84.11%     85.97%     86.73%
 11/5/2020 SEATTLE                 2680       96.04%     96.19%     97.69%     98.54%

 11/5/2020 SIERRA COASTAL           965       97.93%     97.93%     98.55%     98.65%

 11/5/2020 SOUTH FLORIDA             84       60.71%     60.71%     75.00%     84.52%

 11/5/2020 SOUTH JERSEY             451       87.58%     93.57%     94.01%     96.01%

 11/5/2020 SUNCOAST                 284       82.39%     82.39%     88.73%     94.37%

 11/5/2020 TENNESSEE                 81       83.95%     86.42%     87.65%     97.53%
 11/5/2020 TRIBORO                  719       89.01%     91.79%     95.41%     97.22%

 11/5/2020 WESTCHESTER              548       91.06%     95.99%     97.45%     99.09%


 11/5/2020 WESTERN NEW YORK         244       90.16%     90.16%     95.08%     97.54%


           WESTERN
 11/5/2020 PENNSYLVANIA             440       86.36%     90.68%     94.32%     96.59%

 11/6/2020 ALABAMA                    1        0.00%      0.00%      0.00%      0.00%
 11/6/2020 ALASKA                    84       83.33%     91.67%     94.05%     96.43%
          Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 8 of 42



                                  Measured      Processing    1 Extra     2 Extra     3 Extra
                                  Volume:       Score:        Day:        Days:       Days:
                                  Inbound       Inbound       Inbound     Inbound     Inbound
Date       District               Ballots       Ballots       Ballots     Ballots     Ballots
 11/6/2020 ALBANY                         164        82.93%      98.17%      98.17%      98.17%

 11/6/2020 APPALACHIAN                    74        45.95%      85.14%      90.54%      91.89%
 11/6/2020 ARIZONA                       117        87.18%      93.16%      93.16%      94.02%

 11/6/2020 ARKANSAS                        2       100.00%     100.00%     100.00%     100.00%
 11/6/2020 ATLANTA                        91        72.53%      91.21%      91.21%      91.21%

 11/6/2020 BALTIMORE                     199        44.72%      61.81%      72.86%      76.88%

 11/6/2020 BAY-VALLEY                    549        89.80%      96.36%      96.72%      97.81%
 11/6/2020 CAPITAL                       152        61.18%      92.76%      94.08%      94.08%

 11/6/2020 CARIBBEAN                       5        60.00%      60.00%      60.00%      60.00%

 11/6/2020 CENTRAL ILLINOIS               81        67.90%      82.72%      92.59%      93.83%


 11/6/2020 CENTRAL PENNSYLVANIA          354        47.46%      76.27%      85.03%      87.29%

 11/6/2020 CENTRAL PLAINS                 34        70.59%      88.24%      88.24%      88.24%
 11/6/2020 CHICAGO                      1226        60.60%      68.35%      68.84%      69.25%


 11/6/2020 COLORADO/WYOMING              242        41.32%      73.14%      73.55%      73.97%


 11/6/2020 CONNECTICUT VALLEY            130        77.69%      93.85%      95.38%      95.38%

 11/6/2020 DAKOTAS                        42        66.67%      83.33%      83.33%      90.48%
 11/6/2020 DALLAS                         10        40.00%      50.00%      50.00%      50.00%
 11/6/2020 DETROIT                       100        50.00%      76.00%      76.00%      77.00%

 11/6/2020 FT WORTH                       18        66.67%      77.78%      77.78%      77.78%

 11/6/2020 GATEWAY                        36        52.78%      66.67%      69.44%      72.22%

 11/6/2020 GREATER BOSTON                152        89.47%      96.05%      96.05%      96.05%

 11/6/2020 GREATER INDIANA                 3        66.67%      66.67%     100.00%     100.00%
          Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 9 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date       District             Ballots        Ballots      Ballots    Ballots    Ballots


 11/6/2020 GREATER MICHIGAN            59          66.10%     94.92%     94.92%     94.92%




 11/6/2020 GREATER S CAROLINA          19          63.16%     78.95%     78.95%     78.95%

 11/6/2020 GREENSBORO                 117          60.68%     70.94%     71.79%     75.21%


 11/6/2020 GULF ATLANTIC               72          50.00%     93.06%     93.06%     94.44%

 11/6/2020 HAWKEYE                     51          62.75%     84.31%     84.31%     84.31%

 11/6/2020 HONOLULU                    92          55.43%     70.65%     70.65%     73.91%

 11/6/2020 HOUSTON                     14          71.43%     92.86%     92.86%     92.86%

 11/6/2020 KENTUCKIANA                 11          72.73%     72.73%     72.73%     72.73%

 11/6/2020 LAKELAND                    28          60.71%     92.86%     92.86%     92.86%

 11/6/2020 LONG ISLAND                314          65.92%     84.39%     96.18%     97.77%

 11/6/2020 LOS ANGELES                541          90.39%     95.01%     95.01%     95.38%

 11/6/2020 LOUISIANA                       5       60.00%     60.00%     60.00%     60.00%

 11/6/2020 MID-AMERICA                 28          57.14%     75.00%     78.57%     82.14%


 11/6/2020 MID-CAROLINAS              100          57.00%     84.00%     84.00%     94.00%

 11/6/2020 MISSISSIPPI                 26          80.77%     96.15%     96.15%     96.15%

 11/6/2020 NEVADA SIERRA              136          94.85%     98.53%     98.53%     98.53%

 11/6/2020 NEW YORK                   184          78.26%     94.02%     96.20%     97.28%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 10 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots


           NORTHERN NEW
 11/6/2020 ENGLAND                           2      100.00%    100.00%    100.00%    100.00%


 11/6/2020 NORTHERN NEW JERSEY          341          80.06%     90.62%     94.72%     95.31%

 11/6/2020 NORTHERN OHIO                120          50.83%     82.50%     90.00%     91.67%


 11/6/2020 NORTHERN VIRGINIA            209          64.59%     85.65%     88.52%     88.52%

 11/6/2020 NORTHLAND                     35          62.86%     91.43%     91.43%     91.43%

 11/6/2020 OHIO VALLEY                   74          59.46%     82.43%     82.43%     82.43%

 11/6/2020 OKLAHOMA                          6       33.33%     33.33%     33.33%     33.33%




 11/6/2020 PHILADELPHIA METROPO         231          61.90%     84.42%     86.15%     90.48%

 11/6/2020 PORTLAND                     538          73.42%     86.43%     96.47%     97.03%

 11/6/2020 RICHMOND                     343          68.22%     87.76%     92.71%     94.75%

 11/6/2020 RIO GRANDE                    12          75.00%     91.67%     91.67%     91.67%

 11/6/2020 SACRAMENTO                   350          91.71%     95.43%     95.43%     97.14%


 11/6/2020 SALT LAKE CITY               174          71.84%     90.80%     90.80%     92.53%

 11/6/2020 SAN DIEGO                    599          92.65%     95.66%     95.99%     98.33%


 11/6/2020 SAN FRANCISCO                219          89.04%     95.43%     95.89%     96.80%

 11/6/2020 SANTA ANA                    114          92.11%     96.49%     97.37%     98.25%
 11/6/2020 SEATTLE                      584          72.09%     92.29%     92.98%     94.01%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 11 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

 11/6/2020 SIERRA COASTAL               220          82.73%     90.91%     90.91%     90.91%

 11/6/2020 SOUTH FLORIDA                 49          59.18%     89.80%     89.80%     95.92%

 11/6/2020 SOUTH JERSEY                 139          72.66%     87.05%     89.21%     92.09%

 11/6/2020 SUNCOAST                     108          75.93%     87.04%     87.04%     87.96%

 11/6/2020 TENNESSEE                     57          40.35%     80.70%     82.46%     82.46%
 11/6/2020 TRIBORO                      208          64.42%     79.81%     83.65%     85.10%

 11/6/2020 WESTCHESTER                  182          78.57%     93.96%     95.05%     95.05%


 11/6/2020 WESTERN NEW YORK             159          64.15%     89.94%     94.34%     96.23%


           WESTERN
 11/6/2020 PENNSYLVANIA                 155          74.19%     92.90%     92.90%     94.19%

 11/7/2020 ALABAMA                        4          50.00%     75.00%    100.00%    100.00%
 11/7/2020 ALASKA                        43          65.12%     74.42%     76.74%     81.40%
 11/7/2020 ALBANY                        68          61.76%     83.82%     95.59%     95.59%

 11/7/2020 APPALACHIAN                   39          20.51%     56.41%     94.87%     94.87%
 11/7/2020 ARIZONA                       77          76.62%     84.42%     85.71%     87.01%

 11/7/2020 ARKANSAS                       3          33.33%     66.67%     66.67%     66.67%
 11/7/2020 ATLANTA                       56          37.50%     76.79%     91.07%     91.07%

 11/7/2020 BALTIMORE                     94          59.57%     78.72%     90.43%     92.55%

 11/7/2020 BAY-VALLEY                   168          79.17%     88.10%     95.24%     96.43%
 11/7/2020 CAPITAL                       68          73.53%     91.18%     94.12%     97.06%

 11/7/2020 CARIBBEAN                         3       66.67%     66.67%     66.67%     66.67%

 11/7/2020 CENTRAL ILLINOIS              30          60.00%     86.67%     90.00%     93.33%


 11/7/2020 CENTRAL PENNSYLVANIA         283          12.37%     26.15%     38.87%     40.99%
        Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 12 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date      District              Ballots        Ballots      Ballots    Ballots    Ballots

 11/7/2020 CENTRAL PLAINS              12          66.67%     66.67%     66.67%     66.67%
 11/7/2020 CHICAGO                    245          45.31%     64.49%     73.88%     73.88%


 11/7/2020 COLORADO/WYOMING           320          18.44%     30.63%     48.13%     48.44%


 11/7/2020 CONNECTICUT VALLEY          45          88.89%     95.56%     97.78%     97.78%

 11/7/2020 DAKOTAS                     18          38.89%     66.67%     77.78%     77.78%
 11/7/2020 DALLAS                       5          60.00%     80.00%     80.00%     80.00%
 11/7/2020 DETROIT                     42          52.38%     61.90%     61.90%     61.90%

 11/7/2020 FT WORTH                    13          92.31%     92.31%    100.00%    100.00%

 11/7/2020 GATEWAY                     15          73.33%     80.00%     86.67%     86.67%

 11/7/2020 GREATER BOSTON              58          77.59%     91.38%     94.83%     94.83%

 11/7/2020 GREATER INDIANA                 2      100.00%    100.00%    100.00%    100.00%


 11/7/2020 GREATER MICHIGAN            31          22.58%     67.74%     77.42%     77.42%




 11/7/2020 GREATER S CAROLINA          16          56.25%     75.00%     93.75%     93.75%

 11/7/2020 GREENSBORO                  42          47.62%     57.14%     76.19%     76.19%


 11/7/2020 GULF ATLANTIC               41          41.46%     73.17%     80.49%     80.49%

 11/7/2020 HAWKEYE                     17          58.82%     76.47%     94.12%     94.12%

 11/7/2020 HONOLULU                    28          50.00%     71.43%     85.71%     85.71%

 11/7/2020 HOUSTON                         7       57.14%     71.43%     71.43%     71.43%

 11/7/2020 KENTUCKIANA                  3         100.00%    100.00%    100.00%    100.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 13 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

 11/7/2020 LAKELAND                      23          65.22%     78.26%     82.61%     82.61%

 11/7/2020 LONG ISLAND                   79          72.15%     83.54%     93.67%     96.20%

 11/7/2020 LOS ANGELES                  198          90.40%     94.95%     95.96%     95.96%

 11/7/2020 LOUISIANA                         1      100.00%    100.00%    100.00%    100.00%

 11/7/2020 MID-AMERICA                   19          47.37%     73.68%     78.95%     78.95%


 11/7/2020 MID-CAROLINAS                 38          57.89%     68.42%     76.32%     76.32%

 11/7/2020 MISSISSIPPI                       8       50.00%     75.00%     75.00%     75.00%

 11/7/2020 NEVADA SIERRA                 51          90.20%     92.16%     96.08%     96.08%

 11/7/2020 NEW YORK                       2           0.00%      0.00%      0.00%      0.00%


           NORTHERN NEW
 11/7/2020 ENGLAND                           7       57.14%     57.14%     57.14%     57.14%


 11/7/2020 NORTHERN NEW JERSEY           97          72.16%     87.63%     91.75%     91.75%

 11/7/2020 NORTHERN OHIO                 63          44.44%     69.84%     95.24%     95.24%


 11/7/2020 NORTHERN VIRGINIA             84          44.05%     77.38%     95.24%     95.24%

 11/7/2020 NORTHLAND                     11          72.73%     90.91%     90.91%     90.91%

 11/7/2020 OHIO VALLEY                   40          47.50%     82.50%     90.00%     90.00%

 11/7/2020 OKLAHOMA                          2       50.00%     50.00%     50.00%     50.00%




 11/7/2020 PHILADELPHIA METROPO         116          24.14%     68.97%     81.90%     82.76%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 14 of 42



                              Measured    Processing   1 Extra    2 Extra    3 Extra
                              Volume:     Score:       Day:       Days:      Days:
                              Inbound     Inbound      Inbound    Inbound    Inbound
Date       District           Ballots     Ballots      Ballots    Ballots    Ballots

 11/7/2020 PORTLAND                 229       55.02%     82.53%     93.89%     95.20%

 11/7/2020 RICHMOND                  84       46.43%     73.81%     91.67%     92.86%

 11/7/2020 RIO GRANDE                11       81.82%     81.82%     90.91%     90.91%

 11/7/2020 SACRAMENTO               185       70.81%     72.97%     76.22%     76.22%


 11/7/2020 SALT LAKE CITY            34       64.71%     70.59%     73.53%     76.47%

 11/7/2020 SAN DIEGO                202       88.12%     92.08%     96.04%     96.53%


 11/7/2020 SAN FRANCISCO             48       79.17%     91.67%     91.67%     91.67%

 11/7/2020 SANTA ANA                 71       90.14%     94.37%     97.18%     97.18%
 11/7/2020 SEATTLE                  276       75.72%     91.30%     94.93%     95.29%

 11/7/2020 SIERRA COASTAL            82       85.37%     93.90%     93.90%     93.90%

 11/7/2020 SOUTH FLORIDA             29       58.62%     79.31%     89.66%     89.66%

 11/7/2020 SOUTH JERSEY              40       60.00%     82.50%     82.50%     82.50%

 11/7/2020 SUNCOAST                  60       73.33%     80.00%     86.67%     86.67%

 11/7/2020 TENNESSEE                  8       62.50%     87.50%     87.50%     87.50%
 11/7/2020 TRIBORO                  120       65.83%     83.33%     90.00%     90.83%

 11/7/2020 WESTCHESTER               39       87.18%     92.31%     94.87%     94.87%


 11/7/2020 WESTERN NEW YORK          58       48.28%     84.48%     98.28%     98.28%


           WESTERN
 11/7/2020 PENNSYLVANIA              49       71.43%     85.71%     85.71%     85.71%

 11/9/2020 ALABAMA                    6       66.67%     66.67%     66.67%     66.67%
 11/9/2020 ALASKA                    15       60.00%     66.67%     73.33%     80.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 15 of 42



                                  Measured     Processing    1 Extra     2 Extra     3 Extra
                                  Volume:      Score:        Day:        Days:       Days:
                                  Inbound      Inbound       Inbound     Inbound     Inbound
Date       District               Ballots      Ballots       Ballots     Ballots     Ballots
 11/9/2020 ALBANY                         47        72.34%      91.49%      97.87%      97.87%

 11/9/2020 APPALACHIAN                   17         5.88%      64.71%      64.71%      64.71%
 11/9/2020 ARIZONA                       63        74.60%      85.71%      92.06%      92.06%

 11/9/2020 ARKANSAS                       3        66.67%     100.00%     100.00%     100.00%
 11/9/2020 ATLANTA                       25        76.00%      84.00%      88.00%      88.00%

 11/9/2020 BALTIMORE                     64        70.31%      73.44%      85.94%      87.50%

 11/9/2020 BAY-VALLEY                    98        79.59%      91.84%      92.86%      93.88%
 11/9/2020 CAPITAL                       65        76.92%      83.08%      90.77%      92.31%

 11/9/2020 CARIBBEAN                      1       100.00%     100.00%     100.00%     100.00%

 11/9/2020 CENTRAL ILLINOIS              14        42.86%      57.14%      78.57%      78.57%


 11/9/2020 CENTRAL PENNSYLVANIA         151        19.87%      29.14%      56.29%      66.23%

 11/9/2020 CENTRAL PLAINS                13        69.23%      84.62%      84.62%      84.62%
 11/9/2020 CHICAGO                      137        30.66%      55.47%      60.58%      70.80%


 11/9/2020 COLORADO/WYOMING             315        11.75%      35.24%      51.11%      68.25%


 11/9/2020 CONNECTICUT VALLEY            58        70.69%      79.31%      86.21%      87.93%

 11/9/2020 DAKOTAS                       10        80.00%      90.00%     100.00%     100.00%
 11/9/2020 DALLAS                         4        75.00%      75.00%     100.00%     100.00%
 11/9/2020 DETROIT                       48        60.42%      64.58%      68.75%      75.00%

 11/9/2020 FT WORTH                       9        22.22%      33.33%      44.44%      44.44%

 11/9/2020 GATEWAY                       18        27.78%      38.89%      50.00%      55.56%

 11/9/2020 GREATER BOSTON                72        59.72%      75.00%      84.72%      86.11%

 11/9/2020 GREATER INDIANA                5        20.00%      20.00%      20.00%      20.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 16 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date       District             Ballots        Ballots      Ballots    Ballots    Ballots


 11/9/2020 GREATER MICHIGAN            34          64.71%     82.35%     85.29%     85.29%




 11/9/2020 GREATER S CAROLINA          11          54.55%     63.64%     81.82%     81.82%

 11/9/2020 GREENSBORO                  56          26.79%     32.14%     41.07%     46.43%


 11/9/2020 GULF ATLANTIC               34          50.00%     73.53%     79.41%     85.29%

 11/9/2020 HAWKEYE                     27          51.85%     55.56%     66.67%     66.67%

 11/9/2020 HONOLULU                    36          41.67%     55.56%     88.89%     91.67%

 11/9/2020 HOUSTON                     12          33.33%     58.33%     58.33%     75.00%

 11/9/2020 KENTUCKIANA                  9          44.44%     44.44%     55.56%     55.56%

 11/9/2020 LAKELAND                        9       66.67%     66.67%     77.78%     88.89%

 11/9/2020 LONG ISLAND                 67          49.25%     58.21%     73.13%     73.13%

 11/9/2020 LOS ANGELES                143          85.31%     90.91%     93.01%     94.41%

 11/9/2020 LOUISIANA                       4       25.00%     25.00%     25.00%     25.00%

 11/9/2020 MID-AMERICA                 10          70.00%     70.00%     80.00%     80.00%


 11/9/2020 MID-CAROLINAS               41          34.15%     51.22%     80.49%     87.80%

 11/9/2020 MISSISSIPPI                     6       33.33%     66.67%     66.67%     66.67%

 11/9/2020 NEVADA SIERRA               38          84.21%     86.84%     86.84%     89.47%

 11/9/2020 NEW YORK                   121          69.42%     89.26%     93.39%     95.04%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 17 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots


           NORTHERN NEW
 11/9/2020 ENGLAND                           5       60.00%     80.00%     80.00%     80.00%


 11/9/2020 NORTHERN NEW JERSEY           65          61.54%     75.38%     80.00%     80.00%

 11/9/2020 NORTHERN OHIO                 48          60.42%     75.00%     87.50%     91.67%


 11/9/2020 NORTHERN VIRGINIA             80          36.25%     50.00%     70.00%     87.50%

 11/9/2020 NORTHLAND                     14          42.86%     71.43%     78.57%     85.71%

 11/9/2020 OHIO VALLEY                   44          65.91%     77.27%     84.09%     86.36%

 11/9/2020 OKLAHOMA                          3       33.33%     33.33%     33.33%     33.33%




 11/9/2020 PHILADELPHIA METROPO         163          56.44%     74.23%     84.66%     88.34%

 11/9/2020 PORTLAND                     114          64.04%     76.32%     94.74%     95.61%

 11/9/2020 RICHMOND                      72          48.61%     68.06%     84.72%     87.50%

 11/9/2020 RIO GRANDE                    12          25.00%     41.67%     50.00%     50.00%

 11/9/2020 SACRAMENTO                   244          88.11%     91.80%     95.08%     96.31%


 11/9/2020 SALT LAKE CITY                50          78.00%     86.00%     86.00%     86.00%

 11/9/2020 SAN DIEGO                    104          71.15%     83.65%     85.58%     86.54%


 11/9/2020 SAN FRANCISCO                 75          82.67%     92.00%     96.00%     96.00%

 11/9/2020 SANTA ANA                     35          68.57%     77.14%     94.29%     97.14%
 11/9/2020 SEATTLE                      176          53.98%     70.45%     82.39%     88.64%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 18 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

 11/9/2020 SIERRA COASTAL                69          75.36%     84.06%     86.96%     86.96%

 11/9/2020 SOUTH FLORIDA                 15          40.00%     46.67%     60.00%     60.00%

 11/9/2020 SOUTH JERSEY                  46          65.22%     71.74%     76.09%     80.43%

 11/9/2020 SUNCOAST                      42          35.71%     52.38%     57.14%     73.81%

 11/9/2020 TENNESSEE                     28          50.00%     71.43%     85.71%     89.29%
 11/9/2020 TRIBORO                       58          67.24%     75.86%     79.31%     81.03%

 11/9/2020 WESTCHESTER                   72          66.67%     84.72%     88.89%     91.67%


 11/9/2020 WESTERN NEW YORK              30          73.33%     83.33%     83.33%     90.00%


           WESTERN
 11/9/2020 PENNSYLVANIA                  46          63.04%     71.74%     78.26%     82.61%

11/10/2020 ALABAMA                        4          25.00%     25.00%     50.00%     75.00%
11/10/2020 ALASKA                         9          55.56%     66.67%     66.67%     66.67%
11/10/2020 ALBANY                        13          61.54%     69.23%     69.23%     69.23%

11/10/2020 APPALACHIAN                    8          37.50%     50.00%     50.00%     50.00%
11/10/2020 ARIZONA                       32          87.50%     87.50%     87.50%     87.50%

11/10/2020 ARKANSAS                       1           0.00%      0.00%      0.00%      0.00%
11/10/2020 ATLANTA                       12          58.33%     83.33%     83.33%     83.33%

11/10/2020 BALTIMORE                     22          86.36%    100.00%    100.00%    100.00%

11/10/2020 BAY-VALLEY                    47          85.11%     89.36%     89.36%     89.36%
11/10/2020 CAPITAL                        8          62.50%     75.00%     75.00%    100.00%

11/10/2020 CENTRAL ILLINOIS                  7       57.14%     85.71%     85.71%     85.71%


11/10/2020 CENTRAL PENNSYLVANIA          87          62.07%     70.11%     74.71%     80.46%

11/10/2020 CENTRAL PLAINS                    4       25.00%     25.00%     25.00%     25.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 19 of 42



                                Measured     Processing    1 Extra     2 Extra     3 Extra
                                Volume:      Score:        Day:        Days:       Days:
                                Inbound      Inbound       Inbound     Inbound     Inbound
Date       District             Ballots      Ballots       Ballots     Ballots     Ballots
11/10/2020 CHICAGO                      51        47.06%      54.90%      82.35%      84.31%


11/10/2020 COLORADO/WYOMING            44        15.91%      63.64%      72.73%      79.55%


11/10/2020 CONNECTICUT VALLEY          18        88.89%      88.89%      88.89%      88.89%

11/10/2020 DAKOTAS                      6        16.67%      66.67%      83.33%      83.33%
11/10/2020 DALLAS                       6        16.67%      33.33%      50.00%      50.00%
11/10/2020 DETROIT                     16        68.75%      81.25%      87.50%      93.75%

11/10/2020 FT WORTH                     3        66.67%      66.67%      66.67%      66.67%

11/10/2020 GATEWAY                     10        20.00%      30.00%      30.00%      40.00%

11/10/2020 GREATER BOSTON              40        57.50%      70.00%      75.00%      82.50%

11/10/2020 GREATER INDIANA              5        60.00%      60.00%      60.00%      60.00%


11/10/2020 GREATER MICHIGAN             9        44.44%      66.67%      77.78%      77.78%




11/10/2020 GREATER S CAROLINA          51        86.27%      88.24%      88.24%      92.16%

11/10/2020 GREENSBORO                  25        56.00%      68.00%      68.00%      72.00%


11/10/2020 GULF ATLANTIC               27        44.44%      62.96%      62.96%      62.96%

11/10/2020 HAWKEYE                      7        71.43%      85.71%      85.71%      85.71%

11/10/2020 HONOLULU                    11        54.55%      72.73%      72.73%      72.73%

11/10/2020 HOUSTON                      7        42.86%      57.14%      71.43%      71.43%

11/10/2020 KENTUCKIANA                  2        50.00%      50.00%      50.00%      50.00%

11/10/2020 LAKELAND                     1         0.00%       0.00%       0.00%       0.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 20 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

11/10/2020 LONG ISLAND                    1           0.00%    100.00%    100.00%    100.00%

11/10/2020 LOS ANGELES                   89          65.17%     83.15%     86.52%     87.64%

11/10/2020 LOUISIANA                         1      100.00%    100.00%    100.00%    100.00%

11/10/2020 MID-AMERICA                       6       33.33%     33.33%     50.00%     50.00%


11/10/2020 MID-CAROLINAS                 29          55.17%     68.97%     72.41%     79.31%

11/10/2020 MISSISSIPPI                       1        0.00%    100.00%    100.00%    100.00%

11/10/2020 NEVADA SIERRA                 16          75.00%     93.75%    100.00%    100.00%

11/10/2020 NEW YORK                      11          90.91%    100.00%    100.00%    100.00%


           NORTHERN NEW
11/10/2020 ENGLAND                           1      100.00%    100.00%    100.00%    100.00%


11/10/2020 NORTHERN NEW JERSEY           26          76.92%     88.46%     88.46%     88.46%

11/10/2020 NORTHERN OHIO                 13          46.15%     84.62%     84.62%     84.62%


11/10/2020 NORTHERN VIRGINIA             18          61.11%     72.22%     83.33%     83.33%

11/10/2020 NORTHLAND                         6       50.00%     66.67%     66.67%     66.67%

11/10/2020 OHIO VALLEY                   17          70.59%     88.24%     88.24%     88.24%

11/10/2020 OKLAHOMA                          1        0.00%      0.00%      0.00%      0.00%




11/10/2020 PHILADELPHIA METROPO          33          21.21%     30.30%     51.52%     66.67%

11/10/2020 PORTLAND                      30          50.00%     70.00%     83.33%     83.33%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 21 of 42



                              Measured    Processing   1 Extra    2 Extra    3 Extra
                              Volume:     Score:       Day:       Days:      Days:
                              Inbound     Inbound      Inbound    Inbound    Inbound
Date       District           Ballots     Ballots      Ballots    Ballots    Ballots

11/10/2020 RICHMOND                  12       50.00%     58.33%     75.00%     75.00%

11/10/2020 RIO GRANDE                 8       37.50%     62.50%     62.50%     62.50%

11/10/2020 SACRAMENTO               334       94.01%     98.80%     99.40%     99.40%


11/10/2020 SALT LAKE CITY            25       76.00%     88.00%     88.00%     92.00%

11/10/2020 SAN DIEGO                 80       62.50%     85.00%     87.50%     95.00%


11/10/2020 SAN FRANCISCO             40       85.00%     85.00%     87.50%     87.50%

11/10/2020 SANTA ANA                 15       60.00%     60.00%     60.00%     73.33%
11/10/2020 SEATTLE                   83       62.65%     73.49%     77.11%     79.52%

11/10/2020 SIERRA COASTAL            29       93.10%     93.10%     96.55%    100.00%

11/10/2020 SOUTH FLORIDA             10       50.00%     60.00%     60.00%     60.00%

11/10/2020 SOUTH JERSEY              23       56.52%     65.22%     65.22%     65.22%

11/10/2020 SUNCOAST                  21       80.95%     90.48%     95.24%     95.24%

11/10/2020 TENNESSEE                 10       40.00%     50.00%     50.00%     60.00%
11/10/2020 TRIBORO                   25       76.00%     76.00%     80.00%     84.00%

11/10/2020 WESTCHESTER               19       63.16%     89.47%     94.74%     94.74%


11/10/2020 WESTERN NEW YORK          13       61.54%     61.54%     61.54%     69.23%


           WESTERN
11/10/2020 PENNSYLVANIA              10       60.00%     70.00%     70.00%     70.00%

11/12/2020 ALABAMA                    9       77.78%     77.78%     77.78%     77.78%
11/12/2020 ALASKA                     6       66.67%     66.67%     83.33%     83.33%
11/12/2020 ALBANY                    65       87.69%     89.23%     89.23%     89.23%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 22 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

11/12/2020 APPALACHIAN                    4          25.00%     25.00%     25.00%     25.00%
11/12/2020 ARIZONA                       20          95.00%     95.00%     95.00%     95.00%

11/12/2020 ARKANSAS                       6          66.67%     66.67%     66.67%     66.67%
11/12/2020 ATLANTA                       46          82.61%     82.61%     82.61%     82.61%

11/12/2020 BALTIMORE                     40          70.00%     72.50%     77.50%     77.50%

11/12/2020 BAY-VALLEY                    76          76.32%     77.63%     78.95%     80.26%
11/12/2020 CAPITAL                       25          84.00%     92.00%     92.00%     92.00%

11/12/2020 CARIBBEAN                         0 N/A            N/A        N/A        N/A

11/12/2020 CENTRAL ILLINOIS                  9       77.78%     77.78%     77.78%     77.78%


11/12/2020 CENTRAL PENNSYLVANIA          74          21.62%     21.62%     21.62%     24.32%

11/12/2020 CENTRAL PLAINS                 5          80.00%     80.00%     80.00%     80.00%
11/12/2020 CHICAGO                       68          27.94%     27.94%     41.18%     50.00%


11/12/2020 COLORADO/WYOMING              57          17.54%     17.54%     35.09%     61.40%


11/12/2020 CONNECTICUT VALLEY            30          76.67%     76.67%     76.67%     76.67%

11/12/2020 DAKOTAS                       17          64.71%     64.71%     64.71%     64.71%
11/12/2020 DALLAS                         6          66.67%     66.67%     66.67%     66.67%
11/12/2020 DETROIT                       34          64.71%     67.65%     67.65%     70.59%

11/12/2020 FT WORTH                      13          46.15%     46.15%     53.85%     53.85%

11/12/2020 GATEWAY                       13          46.15%     53.85%     53.85%     53.85%

11/12/2020 GREATER BOSTON                26          80.77%     80.77%     80.77%     84.62%

11/12/2020 GREATER INDIANA                3          66.67%     66.67%     66.67%     66.67%


11/12/2020 GREATER MICHIGAN              17          76.47%     76.47%     82.35%     82.35%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 23 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date       District             Ballots        Ballots      Ballots    Ballots    Ballots




11/12/2020 GREATER S CAROLINA          32          90.63%     93.75%     93.75%     93.75%

11/12/2020 GREENSBORO                  19          57.89%     63.16%     73.68%     73.68%


11/12/2020 GULF ATLANTIC               14          78.57%     85.71%     85.71%     85.71%

11/12/2020 HAWKEYE                     10          50.00%     50.00%     70.00%     70.00%

11/12/2020 HONOLULU                    17          70.59%     76.47%     82.35%     82.35%

11/12/2020 HOUSTON                     10          80.00%     80.00%     80.00%     80.00%

11/12/2020 KENTUCKIANA                  4          50.00%     50.00%     75.00%     75.00%

11/12/2020 LAKELAND                        6       83.33%     83.33%     83.33%     83.33%

11/12/2020 LONG ISLAND                 18          72.22%     72.22%     83.33%     83.33%

11/12/2020 LOS ANGELES                104          79.81%     79.81%     81.73%     81.73%

11/12/2020 LOUISIANA                       3       66.67%     66.67%     66.67%     66.67%

11/12/2020 MID-AMERICA                 11          81.82%     81.82%     90.91%     90.91%


11/12/2020 MID-CAROLINAS               22          45.45%     50.00%     50.00%     54.55%

11/12/2020 MISSISSIPPI                     6       66.67%     66.67%     66.67%     83.33%

11/12/2020 NEVADA SIERRA               13         100.00%    100.00%    100.00%    100.00%

11/12/2020 NEW YORK                    25          84.00%     84.00%     92.00%     92.00%


           NORTHERN NEW
11/12/2020 ENGLAND                         8       75.00%     75.00%     75.00%     75.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 24 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots


11/12/2020 NORTHERN NEW JERSEY           30          56.67%     56.67%     70.00%     70.00%

11/12/2020 NORTHERN OHIO                 16          68.75%     68.75%     81.25%     81.25%


11/12/2020 NORTHERN VIRGINIA             25          76.00%     76.00%     80.00%     84.00%

11/12/2020 NORTHLAND                     10          80.00%     80.00%     80.00%     90.00%

11/12/2020 OHIO VALLEY                   19          63.16%     63.16%     63.16%     68.42%

11/12/2020 OKLAHOMA                          7       42.86%     42.86%     57.14%     57.14%




11/12/2020 PHILADELPHIA METROPO          49          71.43%     77.55%     83.67%     83.67%

11/12/2020 PORTLAND                      46          89.13%     89.13%     93.48%     93.48%

11/12/2020 RICHMOND                      25          68.00%     68.00%     68.00%     72.00%

11/12/2020 RIO GRANDE                     8          37.50%     37.50%     50.00%     50.00%

11/12/2020 SACRAMENTO                   421          53.92%     54.87%     95.96%     96.20%


11/12/2020 SALT LAKE CITY                22          81.82%     86.36%     86.36%     90.91%

11/12/2020 SAN DIEGO                     60          85.00%     86.67%     86.67%     90.00%


11/12/2020 SAN FRANCISCO                 35          82.86%     82.86%     85.71%     85.71%

11/12/2020 SANTA ANA                     19          73.68%     78.95%     84.21%     84.21%
11/12/2020 SEATTLE                      113          79.65%     84.07%     90.27%     91.15%

11/12/2020 SIERRA COASTAL                39          89.74%     92.31%     92.31%     92.31%

11/12/2020 SOUTH FLORIDA                  6          66.67%     66.67%     66.67%     66.67%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 25 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

11/12/2020 SOUTH JERSEY                  41          73.17%     73.17%     78.05%     78.05%

11/12/2020 SUNCOAST                      22          68.18%     68.18%     72.73%     77.27%

11/12/2020 TENNESSEE                      8          25.00%     37.50%     37.50%     37.50%
11/12/2020 TRIBORO                       31          83.87%     83.87%     83.87%     87.10%

11/12/2020 WESTCHESTER                   76          84.21%     84.21%     84.21%     85.53%


11/12/2020 WESTERN NEW YORK              11          72.73%     72.73%     90.91%     90.91%


           WESTERN
11/12/2020 PENNSYLVANIA                  17          76.47%     82.35%     88.24%     88.24%

11/13/2020 ALABAMA                           2       50.00%    100.00%    100.00%    100.00%
11/13/2020 ALASKA                            3      100.00%    100.00%    100.00%    100.00%
11/13/2020 ALBANY                            4       75.00%     75.00%     75.00%     75.00%

11/13/2020 APPALACHIAN                    7          28.57%     71.43%     71.43%     71.43%
11/13/2020 ARIZONA                       31          93.55%     93.55%     93.55%     93.55%

11/13/2020 ARKANSAS                       1         100.00%    100.00%    100.00%    100.00%
11/13/2020 ATLANTA                        5          40.00%     60.00%     60.00%     60.00%

11/13/2020 BALTIMORE                     13          61.54%     92.31%     92.31%     92.31%

11/13/2020 BAY-VALLEY                    27          74.07%     77.78%     77.78%     77.78%
11/13/2020 CAPITAL                       11          63.64%     81.82%     90.91%     90.91%

11/13/2020 CARIBBEAN                         1      100.00%    100.00%    100.00%    100.00%

11/13/2020 CENTRAL ILLINOIS                  4       50.00%     50.00%     50.00%     75.00%


11/13/2020 CENTRAL PENNSYLVANIA          15          40.00%     40.00%     46.67%     46.67%

11/13/2020 CENTRAL PLAINS                 6          33.33%     66.67%     66.67%     83.33%
11/13/2020 CHICAGO                       10          20.00%     90.00%     90.00%     90.00%
        Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 26 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date      District              Ballots        Ballots      Ballots    Ballots    Ballots


11/13/2020 COLORADO/WYOMING            18          16.67%     61.11%     61.11%     61.11%


11/13/2020 CONNECTICUT VALLEY          17         100.00%    100.00%    100.00%    100.00%

11/13/2020 DAKOTAS                         1      100.00%    100.00%    100.00%    100.00%
11/13/2020 DALLAS                          3        0.00%      0.00%      0.00%      0.00%
11/13/2020 DETROIT                         4       25.00%     75.00%     75.00%     75.00%

11/13/2020 FT WORTH                        4       25.00%     50.00%     50.00%     50.00%

11/13/2020 GATEWAY                         6       33.33%     50.00%     50.00%     50.00%

11/13/2020 GREATER BOSTON              16         100.00%    100.00%    100.00%    100.00%

11/13/2020 GREATER INDIANA              0 N/A               N/A        N/A        N/A


11/13/2020 GREATER MICHIGAN             5          40.00%     80.00%     80.00%     80.00%




11/13/2020 GREATER S CAROLINA          16          81.25%     81.25%     87.50%     87.50%

11/13/2020 GREENSBORO                      9       44.44%     55.56%     55.56%     55.56%


11/13/2020 GULF ATLANTIC               12          58.33%     66.67%     75.00%     75.00%

11/13/2020 HAWKEYE                         6       50.00%     50.00%     50.00%     50.00%

11/13/2020 HONOLULU                     6         100.00%    100.00%    100.00%    100.00%

11/13/2020 HOUSTON                         1        0.00%    100.00%    100.00%    100.00%

11/13/2020 KENTUCKIANA                  5          40.00%     60.00%     60.00%     60.00%

11/13/2020 LAKELAND                        4        0.00%     25.00%     25.00%     25.00%

11/13/2020 LONG ISLAND                  2         100.00%    100.00%    100.00%    100.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 27 of 42



                                  Measured       Processing   1 Extra       2 Extra       3 Extra
                                  Volume:        Score:       Day:          Days:         Days:
                                  Inbound        Inbound      Inbound       Inbound       Inbound
Date       District               Ballots        Ballots      Ballots       Ballots       Ballots

11/13/2020 LOS ANGELES                   56          80.36%     85.71%        85.71%        85.71%

11/13/2020 LOUISIANA                         0 N/A            N/A           N/A           N/A

11/13/2020 MID-AMERICA                       4       50.00%     50.00%        50.00%        50.00%


11/13/2020 MID-CAROLINAS                     3       66.67%     66.67%        66.67%        66.67%

11/13/2020 MISSISSIPPI                       4       50.00%     50.00%        50.00%        50.00%

11/13/2020 NEVADA SIERRA                  8          50.00%     75.00%        75.00%        75.00%

11/13/2020 NEW YORK                          5       20.00%     60.00%        60.00%        60.00%


           NORTHERN NEW
11/13/2020 ENGLAND                           2        0.00%         0.00%         0.00%         0.00%


11/13/2020 NORTHERN NEW JERSEY           14          64.29%     78.57%        78.57%        78.57%

11/13/2020 NORTHERN OHIO                     5       60.00%    100.00%       100.00%       100.00%


11/13/2020 NORTHERN VIRGINIA              6          66.67%    100.00%       100.00%       100.00%

11/13/2020 NORTHLAND                         5        0.00%     60.00%        60.00%        80.00%

11/13/2020 OHIO VALLEY                       4       25.00%     75.00%        75.00%        75.00%

11/13/2020 OKLAHOMA                          2       50.00%     50.00%        50.00%        50.00%




11/13/2020 PHILADELPHIA METROPO          11          45.45%     54.55%        54.55%        54.55%

11/13/2020 PORTLAND                      13          84.62%     84.62%        84.62%        84.62%

11/13/2020 RICHMOND                      11          63.64%     72.73%        72.73%        81.82%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 28 of 42



                              Measured       Processing   1 Extra    2 Extra    3 Extra
                              Volume:        Score:       Day:       Days:      Days:
                              Inbound        Inbound      Inbound    Inbound    Inbound
Date       District           Ballots        Ballots      Ballots    Ballots    Ballots

11/13/2020 RIO GRANDE                 4          50.00%     75.00%     75.00%     75.00%

11/13/2020 SACRAMENTO               111          92.79%     95.50%     96.40%     97.30%


11/13/2020 SALT LAKE CITY             7          71.43%     85.71%     85.71%     85.71%

11/13/2020 SAN DIEGO                 29         100.00%    100.00%    100.00%    100.00%


11/13/2020 SAN FRANCISCO             12          83.33%     83.33%     83.33%     83.33%

11/13/2020 SANTA ANA                 12          83.33%     83.33%     83.33%     83.33%
11/13/2020 SEATTLE                   62          88.71%     91.94%     91.94%     93.55%

11/13/2020 SIERRA COASTAL            17          70.59%     70.59%     70.59%     70.59%

11/13/2020 SOUTH FLORIDA              2         100.00%    100.00%    100.00%    100.00%

11/13/2020 SOUTH JERSEY              30          83.33%     90.00%     90.00%     90.00%

11/13/2020 SUNCOAST                  17          47.06%     58.82%     58.82%     58.82%

11/13/2020 TENNESSEE                  6          66.67%     83.33%     83.33%     83.33%
11/13/2020 TRIBORO                    6          50.00%     66.67%     66.67%     66.67%

11/13/2020 WESTCHESTER                6          50.00%     50.00%     50.00%     50.00%


11/13/2020 WESTERN NEW YORK              5       60.00%     60.00%     60.00%     80.00%


           WESTERN
11/13/2020 PENNSYLVANIA                  5       80.00%     80.00%     80.00%     80.00%

11/14/2020 ALABAMA                    2     50.00%    50.00%    50.00%    50.00%
11/14/2020 ALASKA                     0 N/A        N/A       N/A       N/A
11/14/2020 ALBANY                    29     96.55% 100.00% 100.00% 100.00%

11/14/2020 APPALACHIAN                7          57.14%     57.14%     57.14%     57.14%
11/14/2020 ARIZONA                   16          87.50%     87.50%     87.50%     87.50%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 29 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

11/14/2020 ARKANSAS                       0 N/A        N/A       N/A       N/A
11/14/2020 ATLANTA                       11     81.82%    90.91%    90.91%    90.91%

11/14/2020 BALTIMORE                     27          92.59%     92.59%     92.59%     92.59%

11/14/2020 BAY-VALLEY                    16          87.50%     87.50%     87.50%     87.50%
11/14/2020 CAPITAL                       12          83.33%     83.33%     91.67%     91.67%

11/14/2020 CARIBBEAN                         3       66.67%     66.67%     66.67%     66.67%

11/14/2020 CENTRAL ILLINOIS                  6       83.33%     83.33%     83.33%     83.33%


11/14/2020 CENTRAL PENNSYLVANIA          17          52.94%     58.82%     64.71%     64.71%

11/14/2020 CENTRAL PLAINS                 8          75.00%     75.00%     75.00%     75.00%
11/14/2020 CHICAGO                       19          47.37%     47.37%     78.95%     78.95%


11/14/2020 COLORADO/WYOMING              18          44.44%     44.44%     61.11%     61.11%


11/14/2020 CONNECTICUT VALLEY            30          90.00%     90.00%    100.00%    100.00%

11/14/2020 DAKOTAS                       20          95.00%     95.00%     95.00%     95.00%
11/14/2020 DALLAS                         7         100.00%    100.00%    100.00%    100.00%
11/14/2020 DETROIT                       11          72.73%     72.73%     90.91%    100.00%

11/14/2020 FT WORTH                          5       60.00%     80.00%     80.00%    100.00%

11/14/2020 GATEWAY                           1      100.00%    100.00%    100.00%    100.00%

11/14/2020 GREATER BOSTON                11          72.73%     72.73%     72.73%     72.73%

11/14/2020 GREATER INDIANA                4          75.00%     75.00%     75.00%     75.00%


11/14/2020 GREATER MICHIGAN               5          80.00%     80.00%    100.00%    100.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 30 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date       District             Ballots        Ballots      Ballots    Ballots    Ballots




11/14/2020 GREATER S CAROLINA          14         100.00%    100.00%    100.00%    100.00%

11/14/2020 GREENSBORO                      6       16.67%     33.33%     33.33%     33.33%


11/14/2020 GULF ATLANTIC               12          50.00%     50.00%     83.33%     83.33%

11/14/2020 HAWKEYE                         9       77.78%     77.78%     77.78%     77.78%

11/14/2020 HONOLULU                     5         100.00%    100.00%    100.00%    100.00%

11/14/2020 HOUSTON                         5       40.00%     40.00%     40.00%     40.00%

11/14/2020 KENTUCKIANA                  3          66.67%     66.67%     66.67%     66.67%

11/14/2020 LAKELAND                        3       66.67%    100.00%    100.00%    100.00%

11/14/2020 LONG ISLAND                  4         100.00%    100.00%    100.00%    100.00%

11/14/2020 LOS ANGELES                 38          89.47%     89.47%     89.47%     89.47%

11/14/2020 LOUISIANA                       3      100.00%    100.00%    100.00%    100.00%

11/14/2020 MID-AMERICA                     3        0.00%      0.00%      0.00%      0.00%


11/14/2020 MID-CAROLINAS                   9       66.67%     77.78%     77.78%     77.78%

11/14/2020 MISSISSIPPI                     6      100.00%    100.00%    100.00%    100.00%

11/14/2020 NEVADA SIERRA               11          90.91%     90.91%     90.91%     90.91%

11/14/2020 NEW YORK                        3       33.33%     33.33%     33.33%     33.33%


           NORTHERN NEW
11/14/2020 ENGLAND                         4       25.00%     25.00%     25.00%     25.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 31 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots


11/14/2020 NORTHERN NEW JERSEY           7          100.00%    100.00%    100.00%    100.00%

11/14/2020 NORTHERN OHIO                     5       60.00%     80.00%     80.00%     80.00%


11/14/2020 NORTHERN VIRGINIA              5          80.00%     80.00%     80.00%     80.00%

11/14/2020 NORTHLAND                         5       60.00%     60.00%     60.00%     60.00%

11/14/2020 OHIO VALLEY                   13          84.62%     84.62%     92.31%     92.31%

11/14/2020 OKLAHOMA                          1      100.00%    100.00%    100.00%    100.00%




11/14/2020 PHILADELPHIA METROPO           9          44.44%     55.56%     55.56%     55.56%

11/14/2020 PORTLAND                      15          93.33%     93.33%     93.33%     93.33%

11/14/2020 RICHMOND                          4       50.00%     50.00%     50.00%     50.00%

11/14/2020 RIO GRANDE                     4          50.00%     75.00%     75.00%     75.00%

11/14/2020 SACRAMENTO                    24         100.00%    100.00%    100.00%    100.00%


11/14/2020 SALT LAKE CITY                 7         100.00%    100.00%    100.00%    100.00%

11/14/2020 SAN DIEGO                     41          87.80%     87.80%     92.68%     92.68%


11/14/2020 SAN FRANCISCO                  5          60.00%     60.00%     60.00%     60.00%

11/14/2020 SANTA ANA                      7          71.43%     71.43%    100.00%    100.00%
11/14/2020 SEATTLE                       69          91.30%     91.30%     94.20%     94.20%

11/14/2020 SIERRA COASTAL                22          95.45%     95.45%     95.45%     95.45%

11/14/2020 SOUTH FLORIDA                  2         100.00%    100.00%    100.00%    100.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 32 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

11/14/2020 SOUTH JERSEY                  16          68.75%     68.75%     93.75%     93.75%

11/14/2020 SUNCOAST                      10          60.00%     80.00%     80.00%     80.00%

11/14/2020 TENNESSEE                      4          75.00%     75.00%     75.00%     75.00%
11/14/2020 TRIBORO                       10          70.00%     70.00%     70.00%     70.00%

11/14/2020 WESTCHESTER                   14          71.43%     78.57%     78.57%     78.57%


11/14/2020 WESTERN NEW YORK                  0 N/A            N/A        N/A        N/A


           WESTERN
11/14/2020 PENNSYLVANIA                      3       66.67%     66.67%     66.67%     66.67%

11/16/2020 ALABAMA                        3          33.33%     33.33%     33.33%     33.33%
11/16/2020 ALASKA                         1         100.00%    100.00%    100.00%    100.00%
11/16/2020 ALBANY                        18          94.44%    100.00%    100.00%    100.00%

11/16/2020 APPALACHIAN                   10          20.00%     30.00%     30.00%     30.00%
11/16/2020 ARIZONA                       19          73.68%     73.68%     73.68%     73.68%

11/16/2020 ARKANSAS                       1         100.00%    100.00%    100.00%    100.00%
11/16/2020 ATLANTA                       19          89.47%     89.47%     94.74%     94.74%

11/16/2020 BALTIMORE                     11          36.36%     36.36%     36.36%     45.45%

11/16/2020 BAY-VALLEY                    21          90.48%     90.48%     90.48%     90.48%
11/16/2020 CAPITAL                       11          63.64%     72.73%     81.82%     81.82%

11/16/2020 CARIBBEAN                         0 N/A            N/A        N/A        N/A

11/16/2020 CENTRAL ILLINOIS                  6       83.33%     83.33%     83.33%     83.33%


11/16/2020 CENTRAL PENNSYLVANIA          29          44.83%     44.83%     44.83%     48.28%

11/16/2020 CENTRAL PLAINS                 6          66.67%     66.67%     66.67%     66.67%
11/16/2020 CHICAGO                       16          56.25%     81.25%     87.50%     87.50%
        Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 33 of 42



                                Measured       Processing   1 Extra       2 Extra       3 Extra
                                Volume:        Score:       Day:          Days:         Days:
                                Inbound        Inbound      Inbound       Inbound       Inbound
Date      District              Ballots        Ballots      Ballots       Ballots       Ballots


11/16/2020 COLORADO/WYOMING            21          57.14%     71.43%        71.43%        71.43%


11/16/2020 CONNECTICUT VALLEY          36          80.56%     80.56%        88.89%        91.67%

11/16/2020 DAKOTAS                     71          84.51%     95.77%        95.77%        95.77%
11/16/2020 DALLAS                       3          66.67%     66.67%        66.67%        66.67%
11/16/2020 DETROIT                     24          45.83%     75.00%        75.00%        83.33%

11/16/2020 FT WORTH                        3      100.00%    100.00%       100.00%       100.00%

11/16/2020 GATEWAY                         9       55.56%     55.56%        55.56%        55.56%

11/16/2020 GREATER BOSTON              96          97.92%     97.92%        97.92%        97.92%

11/16/2020 GREATER INDIANA              7          71.43%     71.43%        71.43%        71.43%


11/16/2020 GREATER MICHIGAN             9          77.78%     77.78%        77.78%        77.78%




11/16/2020 GREATER S CAROLINA          20          75.00%     80.00%        80.00%        85.00%

11/16/2020 GREENSBORO                  12          33.33%     33.33%        33.33%        41.67%


11/16/2020 GULF ATLANTIC               16          50.00%     50.00%        50.00%        68.75%

11/16/2020 HAWKEYE                         1        0.00%         0.00%         0.00%         0.00%

11/16/2020 HONOLULU                     0 N/A               N/A           N/A           N/A

11/16/2020 HOUSTON                         4       50.00%     50.00%        50.00%        75.00%

11/16/2020 KENTUCKIANA                  6          66.67%     66.67%        66.67%        83.33%

11/16/2020 LAKELAND                        8       87.50%     87.50%        87.50%        87.50%

11/16/2020 LONG ISLAND                  8         100.00%    100.00%       100.00%       100.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 34 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

11/16/2020 LOS ANGELES                   29          82.76%     82.76%     82.76%     82.76%

11/16/2020 LOUISIANA                         3        0.00%      0.00%      0.00%      0.00%

11/16/2020 MID-AMERICA                   10          30.00%     40.00%     40.00%     40.00%


11/16/2020 MID-CAROLINAS                     8       37.50%     37.50%     37.50%     37.50%

11/16/2020 MISSISSIPPI                       5       40.00%     40.00%     40.00%     40.00%

11/16/2020 NEVADA SIERRA                  8          87.50%     87.50%     87.50%     87.50%

11/16/2020 NEW YORK                      23          86.96%     86.96%     86.96%     86.96%


           NORTHERN NEW
11/16/2020 ENGLAND                           2       50.00%     50.00%     50.00%     50.00%


11/16/2020 NORTHERN NEW JERSEY           10          60.00%     90.00%     90.00%     90.00%

11/16/2020 NORTHERN OHIO                     9       88.89%     88.89%     88.89%     88.89%


11/16/2020 NORTHERN VIRGINIA              9          66.67%     77.78%     77.78%     77.78%

11/16/2020 NORTHLAND                     12          75.00%     83.33%     83.33%     83.33%

11/16/2020 OHIO VALLEY                       9       88.89%     88.89%     88.89%     88.89%

11/16/2020 OKLAHOMA                          1        0.00%      0.00%      0.00%      0.00%




11/16/2020 PHILADELPHIA METROPO          25          80.00%     80.00%     80.00%     84.00%

11/16/2020 PORTLAND                      14          92.86%     92.86%     92.86%     92.86%

11/16/2020 RICHMOND                      25          44.00%     72.00%     72.00%     80.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 35 of 42



                              Measured       Processing   1 Extra    2 Extra    3 Extra
                              Volume:        Score:       Day:       Days:      Days:
                              Inbound        Inbound      Inbound    Inbound    Inbound
Date       District           Ballots        Ballots      Ballots    Ballots    Ballots

11/16/2020 RIO GRANDE                 6          50.00%     50.00%     50.00%     50.00%

11/16/2020 SACRAMENTO                92          84.78%     88.04%     88.04%     89.13%


11/16/2020 SALT LAKE CITY            15          86.67%     86.67%     86.67%     86.67%

11/16/2020 SAN DIEGO                 19          89.47%     89.47%     89.47%     89.47%


11/16/2020 SAN FRANCISCO             46          84.78%     84.78%     84.78%     84.78%

11/16/2020 SANTA ANA                  7          42.86%     42.86%     42.86%     57.14%
11/16/2020 SEATTLE                   39          89.74%     89.74%     89.74%     92.31%

11/16/2020 SIERRA COASTAL            25          88.00%     88.00%     88.00%     92.00%

11/16/2020 SOUTH FLORIDA              6          50.00%     50.00%     50.00%     50.00%

11/16/2020 SOUTH JERSEY              33          81.82%     87.88%     87.88%     87.88%

11/16/2020 SUNCOAST                  32          81.25%     81.25%     84.38%     84.38%

11/16/2020 TENNESSEE                  6         100.00%    100.00%    100.00%    100.00%
11/16/2020 TRIBORO                   13          84.62%     84.62%     84.62%     84.62%

11/16/2020 WESTCHESTER               50          98.00%     98.00%     98.00%     98.00%


11/16/2020 WESTERN NEW YORK              8       87.50%    100.00%    100.00%    100.00%


           WESTERN
11/16/2020 PENNSYLVANIA                  7       57.14%     57.14%     57.14%     57.14%

11/17/2020 ALABAMA                       2        0.00%      0.00%      0.00%      0.00%
11/17/2020 ALASKA                        3       66.67%    100.00%    100.00%    100.00%
11/17/2020 ALBANY                        4       75.00%     75.00%     75.00%     75.00%

11/17/2020 APPALACHIAN                2           0.00%      0.00%      0.00%      0.00%
11/17/2020 ARIZONA                   15          80.00%     80.00%     80.00%     80.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 36 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

11/17/2020 ARKANSAS                       4          50.00%     50.00%     50.00%     50.00%
11/17/2020 ATLANTA                       13          76.92%     84.62%     84.62%     84.62%

11/17/2020 BALTIMORE                      9          44.44%    100.00%    100.00%    100.00%

11/17/2020 BAY-VALLEY                    14          42.86%     57.14%     57.14%     57.14%
11/17/2020 CAPITAL                        7          57.14%     85.71%     85.71%     85.71%

11/17/2020 CARIBBEAN                         2       50.00%     50.00%     50.00%     50.00%

11/17/2020 CENTRAL ILLINOIS              10          40.00%     60.00%     60.00%     60.00%


11/17/2020 CENTRAL PENNSYLVANIA           8          87.50%    100.00%    100.00%    100.00%

11/17/2020 CENTRAL PLAINS                    1        0.00%    100.00%    100.00%    100.00%
11/17/2020 CHICAGO                           6       33.33%     66.67%     66.67%     66.67%


11/17/2020 COLORADO/WYOMING              12          25.00%     83.33%     83.33%     83.33%


11/17/2020 CONNECTICUT VALLEY            35          97.14%     97.14%     97.14%     97.14%

11/17/2020 DAKOTAS                           2      100.00%    100.00%    100.00%    100.00%
11/17/2020 DALLAS                            5       20.00%     20.00%     20.00%     20.00%
11/17/2020 DETROIT                           3       33.33%     66.67%     66.67%     66.67%

11/17/2020 FT WORTH                          4       75.00%     75.00%     75.00%     75.00%

11/17/2020 GATEWAY                           5       40.00%     60.00%     60.00%     60.00%

11/17/2020 GREATER BOSTON                30          96.67%    100.00%    100.00%    100.00%

11/17/2020 GREATER INDIANA                8          37.50%     37.50%     37.50%     37.50%


11/17/2020 GREATER MICHIGAN               4          50.00%     75.00%     75.00%     75.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 37 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date       District             Ballots        Ballots      Ballots    Ballots    Ballots




11/17/2020 GREATER S CAROLINA          15          80.00%     93.33%    100.00%    100.00%

11/17/2020 GREENSBORO                  14          78.57%     92.86%     92.86%     92.86%


11/17/2020 GULF ATLANTIC               10          80.00%     80.00%     80.00%     80.00%

11/17/2020 HAWKEYE                         4       75.00%     75.00%     75.00%     75.00%

11/17/2020 HONOLULU                     6          83.33%     83.33%     83.33%     83.33%

11/17/2020 HOUSTON                         1        0.00%    100.00%    100.00%    100.00%

11/17/2020 KENTUCKIANA                  3         100.00%    100.00%    100.00%    100.00%

11/17/2020 LAKELAND                        4       25.00%     50.00%     50.00%     50.00%

11/17/2020 LONG ISLAND                  2          50.00%     50.00%     50.00%     50.00%

11/17/2020 LOS ANGELES                 18          72.22%     72.22%     72.22%     72.22%

11/17/2020 LOUISIANA                       1      100.00%    100.00%    100.00%    100.00%

11/17/2020 MID-AMERICA                     6       16.67%     33.33%     33.33%     33.33%


11/17/2020 MID-CAROLINAS                   8       62.50%     75.00%     75.00%     75.00%

11/17/2020 MISSISSIPPI                     4       25.00%     25.00%     25.00%     25.00%

11/17/2020 NEVADA SIERRA                6          50.00%     50.00%     50.00%     50.00%

11/17/2020 NEW YORK                        6       33.33%     33.33%     33.33%     33.33%


           NORTHERN NEW
11/17/2020 ENGLAND                         6       50.00%     83.33%     83.33%     83.33%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 38 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots


11/17/2020 NORTHERN NEW JERSEY            9          44.44%     66.67%     66.67%     66.67%

11/17/2020 NORTHERN OHIO                     5       60.00%     80.00%     80.00%     80.00%


11/17/2020 NORTHERN VIRGINIA              1           0.00%    100.00%    100.00%    100.00%

11/17/2020 NORTHLAND                         7       14.29%     28.57%     42.86%     42.86%

11/17/2020 OHIO VALLEY                       8       75.00%     75.00%     75.00%     75.00%

11/17/2020 OKLAHOMA                          2       50.00%     50.00%     50.00%     50.00%




11/17/2020 PHILADELPHIA METROPO          11          36.36%     72.73%     72.73%     72.73%

11/17/2020 PORTLAND                      10          50.00%     80.00%    100.00%    100.00%

11/17/2020 RICHMOND                          7       57.14%     71.43%     71.43%     71.43%

11/17/2020 RIO GRANDE                     4          50.00%    100.00%    100.00%    100.00%

11/17/2020 SACRAMENTO                    56          96.43%     98.21%     98.21%     98.21%


11/17/2020 SALT LAKE CITY                 3          66.67%     66.67%     66.67%     66.67%

11/17/2020 SAN DIEGO                     20          90.00%     95.00%     95.00%     95.00%


11/17/2020 SAN FRANCISCO                  9          77.78%     88.89%     88.89%     88.89%

11/17/2020 SANTA ANA                      5          80.00%     80.00%     80.00%     80.00%
11/17/2020 SEATTLE                       29          68.97%     93.10%     93.10%     93.10%

11/17/2020 SIERRA COASTAL                17          94.12%     94.12%     94.12%     94.12%

11/17/2020 SOUTH FLORIDA                  5          20.00%     60.00%     60.00%     60.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 39 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

11/17/2020 SOUTH JERSEY                   9          66.67%    100.00%    100.00%    100.00%

11/17/2020 SUNCOAST                     991          99.60%     99.70%     99.70%     99.80%

11/17/2020 TENNESSEE                      2          50.00%     50.00%    100.00%    100.00%
11/17/2020 TRIBORO                        8          50.00%     75.00%     75.00%     75.00%

11/17/2020 WESTCHESTER                    6          83.33%    100.00%    100.00%    100.00%


11/17/2020 WESTERN NEW YORK                  7       42.86%     57.14%     57.14%     71.43%


           WESTERN
11/17/2020 PENNSYLVANIA                      3       33.33%     33.33%     33.33%     33.33%

11/18/2020 ALABAMA                        3          33.33%     33.33%     66.67%     66.67%
11/18/2020 ALASKA                         3         100.00%    100.00%    100.00%    100.00%
11/18/2020 ALBANY                        12          83.33%     83.33%    100.00%    100.00%

11/18/2020 APPALACHIAN                    4          75.00%     75.00%     75.00%     75.00%
11/18/2020 ARIZONA                       14          85.71%     92.86%     92.86%     92.86%

11/18/2020 ARKANSAS                       2           0.00%      0.00%     50.00%     50.00%
11/18/2020 ATLANTA                       10          70.00%     70.00%     80.00%     80.00%

11/18/2020 BALTIMORE                     13          84.62%     84.62%     92.31%     92.31%

11/18/2020 BAY-VALLEY                    24          95.83%     95.83%     95.83%     95.83%
11/18/2020 CAPITAL                       11          90.91%     90.91%     90.91%     90.91%

11/18/2020 CARIBBEAN                         1      100.00%    100.00%    100.00%    100.00%

11/18/2020 CENTRAL ILLINOIS              10          80.00%     80.00%     80.00%     80.00%


11/18/2020 CENTRAL PENNSYLVANIA           1         100.00%    100.00%    100.00%    100.00%

11/18/2020 CENTRAL PLAINS                 5          60.00%     60.00%     80.00%     80.00%
11/18/2020 CHICAGO                       18          55.56%     55.56%     61.11%     61.11%
        Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 40 of 42



                                Measured       Processing   1 Extra    2 Extra    3 Extra
                                Volume:        Score:       Day:       Days:      Days:
                                Inbound        Inbound      Inbound    Inbound    Inbound
Date      District              Ballots        Ballots      Ballots    Ballots    Ballots


11/18/2020 COLORADO/WYOMING            12          41.67%     50.00%     66.67%     66.67%


11/18/2020 CONNECTICUT VALLEY          20          85.00%     85.00%     85.00%     85.00%

11/18/2020 DAKOTAS                     43          95.35%     97.67%     97.67%     97.67%
11/18/2020 DALLAS                       1         100.00%    100.00%    100.00%    100.00%
11/18/2020 DETROIT                      8          87.50%     87.50%    100.00%    100.00%

11/18/2020 FT WORTH                        2        0.00%      0.00%     50.00%     50.00%

11/18/2020 GATEWAY                         2       50.00%     50.00%     50.00%     50.00%

11/18/2020 GREATER BOSTON             100          97.00%     98.00%     98.00%     98.00%

11/18/2020 GREATER INDIANA              5          60.00%     60.00%     60.00%     60.00%


11/18/2020 GREATER MICHIGAN            15          86.67%     93.33%     93.33%    100.00%




11/18/2020 GREATER S CAROLINA           5          80.00%     80.00%    100.00%    100.00%

11/18/2020 GREENSBORO                  12          41.67%     41.67%     41.67%     41.67%


11/18/2020 GULF ATLANTIC               14          71.43%     71.43%     71.43%     71.43%

11/18/2020 HAWKEYE                         5       20.00%     20.00%     40.00%     40.00%

11/18/2020 HONOLULU                     3          66.67%     66.67%     66.67%     66.67%

11/18/2020 HOUSTON                         1      100.00%    100.00%    100.00%    100.00%

11/18/2020 KENTUCKIANA                  2          50.00%     50.00%     50.00%     50.00%

11/18/2020 LAKELAND                        3      100.00%    100.00%    100.00%    100.00%

11/18/2020 LONG ISLAND                  6          83.33%     83.33%     83.33%     83.33%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 41 of 42



                                  Measured       Processing   1 Extra    2 Extra    3 Extra
                                  Volume:        Score:       Day:       Days:      Days:
                                  Inbound        Inbound      Inbound    Inbound    Inbound
Date       District               Ballots        Ballots      Ballots    Ballots    Ballots

11/18/2020 LOS ANGELES                   26          92.31%     92.31%     96.15%     96.15%

11/18/2020 LOUISIANA                         0 N/A            N/A        N/A        N/A

11/18/2020 MID-AMERICA                       3      100.00%    100.00%    100.00%    100.00%


11/18/2020 MID-CAROLINAS                     6       66.67%     66.67%    100.00%    100.00%

11/18/2020 MISSISSIPPI                       6      100.00%    100.00%    100.00%    100.00%

11/18/2020 NEVADA SIERRA                  1         100.00%    100.00%    100.00%    100.00%

11/18/2020 NEW YORK                          2      100.00%    100.00%    100.00%    100.00%


           NORTHERN NEW
11/18/2020 ENGLAND                           5       20.00%     20.00%     60.00%     60.00%


11/18/2020 NORTHERN NEW JERSEY            6         100.00%    100.00%    100.00%    100.00%

11/18/2020 NORTHERN OHIO                     8       37.50%     50.00%     50.00%     50.00%


11/18/2020 NORTHERN VIRGINIA              4          75.00%     75.00%     75.00%     75.00%

11/18/2020 NORTHLAND                         5       60.00%     60.00%     60.00%     60.00%

11/18/2020 OHIO VALLEY                       9       88.89%     88.89%     88.89%     88.89%

11/18/2020 OKLAHOMA                          3      100.00%    100.00%    100.00%    100.00%




11/18/2020 PHILADELPHIA METROPO          15          73.33%     73.33%     93.33%     93.33%

11/18/2020 PORTLAND                      11          90.91%     90.91%     90.91%     90.91%

11/18/2020 RICHMOND                          6       50.00%     50.00%     50.00%     50.00%
         Case 1:20-cv-02405-EGS Document 117-4 Filed 11/19/20 Page 42 of 42



                              Measured       Processing   1 Extra    2 Extra    3 Extra
                              Volume:        Score:       Day:       Days:      Days:
                              Inbound        Inbound      Inbound    Inbound    Inbound
Date       District           Ballots        Ballots      Ballots    Ballots    Ballots

11/18/2020 RIO GRANDE                 5          40.00%     40.00%     40.00%     40.00%

11/18/2020 SACRAMENTO                69          95.65%     95.65%     98.55%     98.55%


11/18/2020 SALT LAKE CITY             7         100.00%    100.00%    100.00%    100.00%

11/18/2020 SAN DIEGO                 15         100.00%    100.00%    100.00%    100.00%


11/18/2020 SAN FRANCISCO             40          92.50%     92.50%     95.00%     95.00%

11/18/2020 SANTA ANA                  7          71.43%     71.43%     71.43%     71.43%
11/18/2020 SEATTLE                   45          95.56%     95.56%     97.78%     97.78%

11/18/2020 SIERRA COASTAL            28          75.00%     75.00%     75.00%     75.00%

11/18/2020 SOUTH FLORIDA              3          66.67%     66.67%     66.67%     66.67%

11/18/2020 SOUTH JERSEY              25          88.00%     88.00%    100.00%    100.00%

11/18/2020 SUNCOAST                 585          97.78%     97.78%     97.95%     97.95%

11/18/2020 TENNESSEE                  2         100.00%    100.00%    100.00%    100.00%
11/18/2020 TRIBORO                   11          81.82%     81.82%     81.82%     81.82%

11/18/2020 WESTCHESTER               12          66.67%     66.67%     75.00%     75.00%


11/18/2020 WESTERN NEW YORK              5      100.00%    100.00%    100.00%    100.00%


           WESTERN
11/18/2020 PENNSYLVANIA                  6       50.00%     50.00%     50.00%     50.00%
